   8:19-cv-00409-JFB-MDN Doc # 47 Filed: 09/01/21 Page 1 of 1 - Page ID # 83




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

LUCILLE J. NORMAN,

                     Plaintiff,                                 8:19CV409

       vs.
                                                                 ORDER
JORDAN ALEXA POWLEY,

                     Defendant.


       This matter comes before the Court on parties’ Joint Stipulation for Dismissal with

Prejudice (Filing No. 46). The Court being advised in the premises finds that such an

Order is proper.

       IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that this action, and

any and all causes of actions contained within, be dismissed with prejudice, with each

party to pay their own court costs.



       Dated this 1st day of September, 2021.

                                                BY THE COURT:

                                                s/ Joseph F. Bataillon
                                                Senior United States District Judge
